department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number employer_identification_number number release date date date uniform issue list legend z h l dear this is in response to your letter dated date in which you request rulings regarding the application of the unrelated_business_income_tax provisions of part ill subchapter_f chapter and the capital_gains_and_losses provisions of subchapter_p chapter of the internal_revenue_code the code to the transactions described below facts m is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 for foundation classification purpose m is classified as an educational_organization under sec_509 and sec_170 m is the trustee and charitable_remainder beneficiary of a number of charitable_remainder trusts most of these trusts designate m as the sole charitable_remainder beneficiary but some of the trusts have charitable_remainder co-beneficiaries in addition to m the trusts that have charitable_remainder co-beneficiaries all designate m as the primary remainder beneficiary which you define as a beneficiary having a remainder_interest equal to or greater than the remainder_interest of any other designated charitable_remainder beneficiary of the trust t a charitable_remainder_unitrust within the meaning of sec_664 of the code is one of the trusts of which m serves as trustee t has two charitable_remainder co- beneficiaries m and an educational_organization unrelated to m under the terms of t's trust agreement at the termination of the unitrust period the trustee shall distribute percent of the trust property to m and percent of the trust property to the other charitable_remainder co-beneficiary m owns an endowment fund that is widely diversified and invested in broad classes of assets including cash cash equivalents domestic and foreign public equity securities domestic and foreign bonds and other fixed income securities mutual funds private equity securities real_estate emerging markets and various other alternative investment classes most of the income earned by the endowment fund consists of passive_income such as interest dividend and capital_gain income but some income may be debt-financed or otherwise treated as unrelated_business_taxable_income under sec_512 of the code m would like to invest t’s assets so that t may benefit from the diversified and efficient manner in which m’s endowment fund is invested and thereby earn a return on investment equal to that realized by the endowment fund to that end m proposes to unitize the endowment fund so that the value of a unit could be determined at any given time the value of a unit at any given time would equal the net value of the endowment fund divided by the number of units outstanding at such time t would then be permitted to enter into a contract with m under which t would be assigned units in the endowment fund in exchange for its assets the number of units assigned to t would be determined based upon the value of a unit at the time t’s assets are conveyed to m the contract would provide that m would not reserve or exclude any part of the endowment fund earnings from the value of a unit trust assets conveyed to m would then be invested in the endowment fund it is anticipated that the endowment fund will be valued and t permitted to acquire units in the endowment fund monthly the units in the endowment fund would have the same value for all trust accounting purposes m pays out a percentage of its endowment fund each year to fund its annual operations the pay-out rate is determined each year based on the investment performance of the endowment fund and m’s operating requirements the contract between m and t would provide that t is entitled to receive its proportionate share of a distribution an endowment fund payment based on the number of units assigned to t and the total number of units outstanding at the time of the distribution endowment fund payment in the form of cash t may elect to invest the payment in additional units any income realized by the endowment fund but not paid out as part of the annual distribution and any unrealized_appreciation or depreciation in the endowment fund itself would be reflected in the value of the outstanding units t would be permitted to surrender or redeem a unit in exchange for the value of the unit at the time of redemption in lieu of receiving its the contract between m and t would provide that t has no say in the management or administration of the endowment fund accordingly t would have no reserved power or right to control direct supervise review or make recommendations regarding m’s management or administration of the endowment fund or the decisions made by m in connection with the endowment fund likewise t would have no say in the determination of the endowment fund pay-out each year t would have the right only to review the pay-out computations to verify that it has received the correct endowment fund payment furthermore the contract between m and t would provide that the t has no interest in the underlying assets or investments that make up the endowment fund and has no right to opt_out of or veto any underlying investment the contract would also provide that with respect to the issuance of units in the endowment fund m is neither a partner nor an agent of t that t would never be or become liable for any cost expense or payment incurred or due by m or for which m to the underlying fund assets and that m would indemnify and hold t harmless from and against any liability arising out of any_action or inaction by m with respect to the endowment fund or its underlying assets finally the contract would provide that t has no contract rights with respect to any other trust holding units in the endowment fund is liable relating to the endowment fund or m would not charge a fee for managing and administering its endowment fund m may however as trustee of t elect to charge t a reasonable and appropriate trustee fee for services rendered as trustee furthermore m may engage or contract with various money managers to manage the assets of its endowment fund and may incur other direct expenses such as accounting bookkeeping and legal fees in connection with the administration of the endowment fund the fees charged by money managers and the other administrative expenses_incurred by the endowment fund will be paid as general administration_expenses of the endowment fund likewise any unrelated_business_income taxes generated by the investments of the endowment fund will be paid_by the endowment fund itself thereby reducing the value of each unit m would not claim any deduction against its unrelated_business_income_tax liability for payments made to t rulings requested t has requested the following rulings the issuance of units in m’s endowment fund to t the making of endowment fund payments to t the receipt of endowment fund payments by t and the holding or redemption of units in the endowment fund by t will not generate unrelated_business_taxable_income to m or to t the units in m’s endowment fund constitute capital assets and therefore the redemption of a unit by t will generate short-term or long-term_capital_gain or loss to t depending upon the period of time the unit was held by t issue whether the issuance of units in m’s endowment fund to t the making of endowment fund payments to t the receipt of endowment fund payments by t or the holding or redemption of units by t will generate unrelated_business_taxable_income to m or to t law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 in the case of a charitable_remainder_annuity_trust or a charitable_remainder_unitrust which has unrelated_business_taxable_income within the meaning of sec_512 of the code determined as if part ill of subchapter_f applied to such trust for a taxable_year sec_664 imposes on such trust or unitrust an excise_tax equal to the amount of such unrelated_business_taxable_income sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_1_512_b_-1 of the income_tax regulations the regulations provides that dividends interest and other substantially_similar income from ordinary and routine investments and all deductions directly connected with such income shall be excluded in computing unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations provides that unless one of the specific exceptions to sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued for example specific business activities of an exempt_organization will ordinarily be deemed to be regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of non-exempt organizations sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question -- the activities that is of producing or distributing the goods or performing the services involved -- and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit provided by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business the ruling holds that the organization is not exempt under sec_501 if the services were regularly analysis a as to m generally an organization that otherwise qualifies for recognition of exemption under sec_501 of the code and provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated_trade_or_business under sec_513 see revrul_69_528 supra such an activity would constitute a trade_or_business under sec_513 and sec_1_513-1 of the regulations would be regularly carried on within the meaning of sec_512 and sec_1_513-1 thus if m charged a fee for investment management services provided to organizations unrelated to it or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however m is not charging a fee for services and not otherwise receiving income from the services provided to t given that m will not derive a profit from the activity the activity is not a trade_or_business for purposes of sec_513 also to the extent that m will provide the services for its own benefit as a remainder beneficiary the activity may be distinguished from a commercial venture thus under these circumstances m will not receive unrelated_business_taxable_income under sec_512 b as to t the investment of t’s assets in units would be an investment activity and the receipt of endowment fund payments with respect to those units would be income from ordinary and routine investments of the type that is excludible from unrelated_business_taxable_income by reason of sec_512 of the code and sec_1_512_b_-1 of the regulations thus neither the endowment fund payments nor the holding or redemption of the units themselves would result in the receipt of unrelated_business_taxable_income by t for although some of the endowment’s other investments might generate unrelated_business_taxable_income no portion of such income would be attributed or assigned to t merely because t’s assets are invested in units the holding of a unit does not give t beneficial_ownership in the endowment rather a unit represents a mere contractual right to receive endowment fund payments as determined by m furthermore the commingling of t’s assets with other_property in the endowment for investment purposes cannot be characterized as a partnership for federal_income_tax purposes m and t would not hold themselves out as partners or manifest any intention to join together in the conduct of an enterprise on the contrary the contract between m and t will specifically state that m is not a partner or an agent of t with respect to the issuance and holding of units furthermore the proposed arrangement between m and t has none of the characteristics that are commonly associated with a partnership the investment of t’s assets in units would not give t a capital interest in the endowment or any other ownership_interest or rights in the other assets in the endowment an investment in units would not give t any power or right to control direct supervise recommend or review m’s business activities operations or decisions with respect to the endowment nor would it give t a right to veto or opt_out of any underlying investment in the endowment likewise an investment in units would not give t a proprietor’s interest in the profits and losses of the endowment but only a right to endowment fund payments since the relationship between m and t would not be in the nature of a partnership or agency the endowment fund payments would reflect ordinary_income and not take on the character of the income of the underlying assets the endowment fund would pay any_tax owed on the unrelated_business_taxable_income earned by the endowment and m would take no deduction against its unrelated_business_income_tax liability for any payments made to t conclusion the issuance of units in m’s endowment fund to t the making of endowment fund payments to t the receipt of endowment fund payments by t and the holding or redemption of units in the endowment fund by t as described above will not generate unrelated_business_taxable_income to m or to t issue whether the units in m’s endowment fund constitute capital assets such that the redemption of a unit by t would generate short-term or long-term_capital_gain or loss to t depending upon the period of time the unit was held by t law sec_1221 of the code defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer’s trade_or_business unless the property meets one of eight listed exceptions those exceptions are inventory property of a character that is subject_to the allowance for depreciation provided in sec_167 of the code or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of trade_or_business certain publications of the united_states government certain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer sec_1222 of the code provides that capital_gain or loss is generated upon a sale_or_exchange of a capital_asset sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset although sec_1221 appears to give broad meaning to the term capital_asset the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital_asset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 citing 287_us_103 accordingly the court has held that certain interests that are concededly property in the ordinary sense are not capital assets on this basis capital_gain treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see eg 356_us_260 denying capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas interests 313_us_28 denying capital_gain treatment on the disposition of a term of years carved out from a fee simple the court also has denied capital_gain treatment for transactions on the basis that the payments at issue were a substitute_for_ordinary_income in hort for example the taxpayer inherited a building and one of the tenants canceled its lease paying the taxpayer a cancellation fee the court held that the cancellation fee was ordinary_income because the cancellation of the lease involved nothing more than relinquishment of the right to future rental payments in return for a present substitute payment and possession of the leased premises id pincite the court bolstered this substitute-for-ordinary-income’ doctrine in p g lake stating t he lump sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income p g lake u s pincite consistent with the substitute-for-ordinary-income’ doctrine the courts have denied capital_gain treatment for transactions involving interests related to compensation_for past or future personal services see eg 455_f2d_1146 10th cir lump sum representing unpaid commissions due under an employment contract elliot v united_states 431_f2d_1149 10th cir lump sum paid for the surrender of right to future sales commissions 303_f2d_687 9th cir payment for interest in films to be produced by taxpayer similarly courts have denied capital_gain treatment for interests relating to income already earned or about to be earned see eg 381_us_54 earned original_issue_discount 437_f3d_399 3d cir lump sum payment for annual installments of lottery prize 131_f2d_50 6th cir right to dividend that was already declared on the other hand the courts have noted that sjimply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income 46_tc_559 in guggenheim the court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests in a stallion the court noted that if the value of the stallion subsequently increased the taxpayer would not share in that increase with regard to the interests transferred instead the new owners received all the benefits of an increase in value of the stallion and all the burdens of a decrease in value thus the court found that the taxpayer had transferred substantial investment risks and was entitled to capital_gain treatment on the sale of the interests in 324_f2d_56 cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the present sale of the future right to earned_income which is ordinary_income id pincite the court found that the sale of an income-producing asset was not merely the sale of the right to income already earned instead the taxpayer had an asset that would produce income in the future thus the court held that the taxpayer’s sale of the asset generated capital_gain id similarly in 304_f2d_125 2d cir the court held that the taxpayer’s surrender of a lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income ferrer pincite treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention id pincite in its rejection of the government's argument against capital_gain analysis none of the exceptions listed in sec_1221 of the code applies to a unit of m’s endowment with respect to the proper characterization of a unit under sec_1221 the bundle of contract rights represented by each unit is property and may be treated as a capital_asset the most important characteristic of a unit is that significant investment risks are associated with and included in each unit with respect to each unit there is an opportunity for appreciation as well as a risk of loss each unit represents a substantial investment by t and each unit has an ascertainable basis the value of each unit is directly tied to the endowment’s investment performance poor performance will detract from the value of a unit while performance above the payout rate set by m will increase the value of each unit the opportunity for appreciation risk of loss and basis in each unit are characteristics similar to the other contract rights that are treated as capital assets for example other financial derivatives mutual_fund shares or corporate stock further the benefits and burdens associated with each unit are similar to those associated with the property held to be capital assets in guggenheim dresser and ferrer supra in addition t will receive ordinary_income in the form of the annual payouts that are based in part upon the number of units owned by t consideration received upon a redemption of a unit is not a substitute for what would otherwise be received as an ordinary_income payout whether due and payable or about to be due and payable to t under the terms of the contract rather the amount_paid for a unit upon redemption is equal to the value of the unit on the date of the endowment divided by the number of units outstanding in addition the unit is not an interest related to compensation_for past or future personal services instead the unit is an asset that will produce income in the future finally the unit does not represent a carve-out of a larger estate retained by t the appreciation of each unit is attributable to overall endowment property appreciation much of which in turn is attributable to increases in the value of capital assets in the endowment the contract provides specifically that t does not have any ownership_interest or rights to the endowment conclusion we conclude that the unit is a capital_asset for purposes of sec_1221 furthermore sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of a unit as gain_or_loss from the sale of a capital_asset thus in general the redemption of a unit by t will generate short-term or long-term_capital_gain or loss to t depending on the holding_period of the unit rulings in view of the foregoing we rule as follows the issuance of units in m’s endowment fund to t the making of endowment fund payments to t the receipt of endowment fund payments by t and the holding or redemption of units in the endowment fund by t as described above will not generate unrelated_business_taxable_income within the meaning of sec_512 of the code to m or to t a unit of m’s endowment fund is a capital_asset for purposes of sec_1221 of the code and the redemption of a unit by t will generate short-term or long- term capital_gain or loss to t depending on the holding_period of the unit this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described you have not asked us and we are not ruling whether your trustee fees or any part of them are gross_income from an unrelated_trade_or_business because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
